       Case: 5:21-cv-00754-SL Doc #: 14 Filed: 06/17/21 1 of 1. PageID #: 68




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

CINDY T. ESSELL,                            )        CASE NO. 5:21-cv-754
                                            )
                                            )
                       PLAINTIFF,           )        JUDGE SARA LIOI
                                            )
vs.                                         )
                                            )        ORDER
                                            )
MITCHELL D. BLUHM &                         )
ASSOCIATES, LLC,                            )
                                            )
                       DEFENDANT.           )

       The Court having been advised by counsel for plaintiff that the case has settled, this case

hereby is dismissed. Any and all releases, agreements or judgment entries necessary to comply

with the settlement shall be executed by the interested parties.

       A final agreed entry, approved by counsel for all parties, shall be filed with the Court on

or before August 2, 2021.

       This case hereby is closed.

       IT IS SO ORDERED.


Dated: June 17, 2021
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE
